Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: The Specification variously refers to “control unit” (pages 3, 5, 6, etc.) and “control device” (page 7), such inconsistency causing confusion as to whether the ‘unit and ‘device refer to the same system component(s); also, the Specification at pages 6-7 refers to Figures 6 and 7, which is inconsistent with the figures themselves which are numbered 6a-c, 7a and 7b, and with the Specification at page 15 regarding figures 6a-c, 7a and 7b. 
Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such limitation includes “means for delivering dialysis fluid to the peritoneal cavity of a patient” in claims 1 and 6; such terminology defined in page 3, 1st full paragraph of the Specification as encompassing pumps, hoses or valves, the claim limitation is considered accordingly.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: in claim 1 “a measurement device for measuring the fluid pressure of the delivered dialysis fluid and/or the fluid pressure in the peritoneal cavity”; such terminology is defined in the Specification at page 4, 3rd and 4th paragraph as a pressure sensor which is one of within or connected to hose or tubing, or an 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
st clause, “i.e. interperitoneal pressure and/or any pressure related thereto” is indefinite, as to whether this further defines the preceding measurement device limitation and the metes and bounds of “pressure related thereto” are undefined;
in the 2nd, control unit clause, “a combination of both” is vague and indefinite (does this encompass varying between continuous, semi-continuous and non-continuous inflow and outflow phases, and encompass measurement and recording of pressure values during or following plural ones of , inflow, outflow and/or dwell phases?), it is unclear as to what structure or entity a volume is added or absolute (the patient’s peritoneal cavity?, the apparatus for performing dialysis?, another entity? and unclear whether dialysis fluid or another fluid or substance is added or absolute), and also “therapy-related prediction or recommendation” is vague and indefinite (is this limited to the performing of peritoneal dialysis and limited to one or more of a prediction or recommendation of delivery/inflow, draining/outflow and/or dwell phase parameter(s)?).
In claim 2, “this relationship” is indefinite, “the or said” preceding relationship is suggested.
In claim 3, each of the “the optimum filling volume (dwell time) and “amount of inflow-dwell-outflow cycles”) lacks antecedent basis, there is no previous recitation of these variables or peritoneal dialysis performing functionalities.
Antecedent basis is similarly lacking for the following: claim 4 “the therapy-related prediction” and “the inflow phase”; claim 5 “the inflow phase”; claim 7 “the first pressure value”, “the first fill-and-measurement step” and “the subsequent fill-and-measurement steps or routine”; claim 8 “the control” (instead of ‘control unit); claim 9 “the number”; 
In claim 6, it is unclear whether or not the claim further limits the invention of claim 1, since the claim terminology does not appear to limit what form that the “means for delivering” comprises, the claim either comprising at least one pump, or any other form of delivering.
Also, in claims 8 and 9 “when applying fill-or-drain-and-measurement steps” is vague and indefinite, since it is unclear which of such steps are undertaken; and in claim 9 “is greater five and preferably greater ten” is non-idiomatic, indefinite and ambiguous as to number of steps.
In claim 10, “during a continuous routine” is unclear whether such corresponds to a structural limitation and “wherein preferably dynamic pressure effects” is indefinite and ambiguous as to whether or not there is dynamic pressure and what constitutes “effects”.
In claim 11 “when carrying out dynamic pressure measurements” ” is indefinite and ambiguous as to whether or not there are such measurements, and also whether or not this corresponds to functionality of “the measurement device” introduced in claim 1.

In claim 13 “is or comprises at least one sensor” is ambiguous as to whether or not the measurement device comprises additional structure beyond the sensor(s).
Also in claim 14, it is unclear whether the recited indicator in encompassed in the measurement device and/or in the subsequent “means to measure”.
Also in claim 15, “stop further inflow” is indefinite, since no structure for assuring initial inflow is recited.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, as the claim terminology does not limit what form that the “means for delivering” comprises, as either comprising at least one pump, or any other form of delivering.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al PGPUBS Document US 2014/0018727 (Burbank) in view of the Publication by Dejardin et al entitled “Intraperitoneal pressure in PD patients: relationship to intraperitoneal volume, body size and PD-related complications” (Dejardin). (Paragraph numbers of the Specification of Burbank are indicated by “[ ]” symbols)
For independent claim 1, Burbank discloses: An apparatus or system 100 for performing peritoneal dialysis [0011], 
the apparatus comprising means 101 for delivering dialysis fluid to the peritoneal cavity of a patient [0011, 0045-0047], 
a measurement device 110 for measuring the fluid pressure of the delivered dialysis fluid and/or the fluid pressure in the peritoneal cavity, i. e. the intraperitoneal pressure (IPP) and/or any pressure related thereto ,  
and a control unit 116  operably connected to said means and the measurement device, characterized in that the control unit is configured to effect an inflow or outflow 
and the apparatus and control unit configured for the option of encompassing a continuous inflow or outflow of dialysis fluid to or from the peritoneal cavity and a measurement routine where pressure values are recorded during inflow and/or outflow of the dialysis fluid [0050, 0051, 0054, 0055, 0058], and 
outputting of at least one therapy-related prediction or recommendation such as indications of patient vital signs, and existence of flow restrictions and kinks in the fill/drain line, leaks and indications of peritoneal infection, or changes of dialysis prescriptions [0055, 0063, 0064, 0072].
The claims differ by requiring the control unit to be operable to establish a therapy-related prediction or recommendation, as a function of intraperitoneal pressure (IPP) by added volume or absolute intraperitoneal volume and to use this function to generate and output at least one therapy-related prediction or recommendation. However, Dejardin teaches measurements of peritoneal dialysis (PD) to establishment of relationships between interperitoneal pressure and added or absolute intraperitoneal volume and correlation or output of establishment of such relationship to determining or predicting time or likelihood of PD-related complications including abdominal wall complications, gastro-esophageal reflux and enteric peritonitis. (See Dejardin at the Introduction, Statistical analysis and Relationship between IPP and baseline patient’s characteristics and Relationship between IPP and PD complication sections at pages 1437-1439). 

Dejardin further or specifically teaches: statistical software, adaptable for incorporation into a control unit, to establish the relationship of IPP to interperitoneal volume and analyze this relationship to obtain prediction parameters for the at least one therapy-related prediction for claim 2 (page 1438 “Statistical analysis”).
Burbank further or specifically discloses: 
the control unit being configured to start the inflow phase after a complete drain of dialysis fluid from the peritoneal cavity during each PD cycle for claim 5 [0045]; 
the means for delivering dialysis fluid to the peritoneal cavity of a patient comprising at least one pump for claim 6 [0047]; 
the control unit being configured to deliver or drain a same quantity of dialysis fluid in all cycles, as measurements are applied for claim 8 [0048], as is conventional for PD systems;
 there inherently being the option of having greater than five fill or drain, and measurement, cycles or steps, as is conventional for PD systems for claim 9 [0058, 0064]; 
the pressure measurements being conducted while draining or filling/delivering is continuously occurring, hence being “dynamic”, for claim 10 [0054, 0055, 0058];
the control unit being configured to deliver or drain a varying quantity of dialysis fluid during the cycles, hence “slow down” the quantity or rate, as measurements are applied, for 
the measurement device comprising at least one sensor or pressure transducer for claim 13 [0054-0056]; 
and the control device being adapted to stop further inflow of dialysis fluid into the peritoneum, such as in response to malfunction of the dialysis system, inherently including when the IPP reaches or exceeds a specific maximum level for claim 15 [0047-0049].
Claims 3, 4, 7, 12 and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Neither Burbank or Dejardin, or any other prior art of record, teaches or suggests any of the following: 
wherein the therapy-related recommendation is at least one of the optimum filling volume for dialysis fluid in the peritoneal cavity, the optimum dwell time or the optimum amount of inflow-dwell-outflow cycles for claim 3; 
wherein the therapy-related prediction is at least one of the overall therapy time or the ultrafiltration volume for claim 4; 
wherein the control unit is configured to use the first pressure value determined during the first fill-and-measurement step as an offset and to establish the function of pressure by added volume on the basis of all subsequent pressure values determined during the subsequent fill-and-measurement steps or routine, each corrected by subtracting the offset for claim 7; 
wherein the control unit is configured to consider both dynamic pressure measurements and static pressure measurements for claim 12; 
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/08/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778